March 23, 2016
       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Ralph F. Carter is transferred to disability-inactive status

effective as of the date of this order. While on disability-inactive status, respondent may

not render legal advice, discuss legal matters with clients, or otherwise engage in the

practice of law.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of transfer

to disability-inactive status to clients, opposing counsel, and tribunals).

       3.     If respondent seeks reinstatement to the active practice of law, he shall file a

petition under Rules 18 and 28( d), RLPR.

       Dated: March 23, 2016                              BY THE COURT:


                                                          ~~/J;-
                                                          David R. Stras
                                                          Associate Justice




                                              2